Citation Nr: 0704390	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits for a period of time in 
excess of two years.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946 and from April 1955 to November 1972.  The appellant is 
the veteran's widow. 

This matter comes to the Board of Veterans' Apples (Board) 
from a December 2006 remand of the United States Court of 
Appeals for Veterans Claims (Court).  In that decision, the 
Court vacated a June 2006 decision of the Board and remanded 
the claim.  


FINDINGS OF FACT

1.  The veteran died in August 1999. 

2.  At the time of his death he was not entitled to any 
additional periodic monetary benefits based on an existing 
rating or decision. 

3.  In a July 2004 decision, the Board determined that a May 
1992 rating decision denying service connection for 
hypertension was clearly and unmistakably erroneous and 
should be reversed. 

4.  In an August 2004 decision, the Regional Office (RO) 
granted service connection for hypertension, arteriosclerotic 
heart disease, and coronary artery disease with status-post 
coronary artery bypass grafting and assigned a 100 percent 
disability rating effective September 26, 1991, for payment 
of accrued benefits. 

5.  The appellant was thereafter paid accrued benefits for 
the period from September 1, 1997, through August 1, 1999.  


CONCLUSION OF LAW

The appellant is not entitled to payment of accrued benefits 
for a period in excess of two years.  38 U.S.C.A. §  5121 
(West 2002); 38 C.F.R. §§ 3.31, 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the veteran died in August 1999.  In 
October 1999 the appellant filed a claim for dependency and 
indemnity compensation (DIC) and accrued benefits.  In July 
2004, the Board determined that the May 1992 RO decision 
denying service connection for hypertension was clearly and 
unmistakably erroneous.  In August 2004, the RO granted 
service connection for hypertension, arteriosclerotic heart 
disease, and coronary artery disease with status-post 
coronary artery bypass grafting and assigned a 100 percent 
disability rating effective September 26, 1991, for payment 
of accrued benefits.  

Certain survivors of a deceased veteran are eligible to 
receive payment from VA of "accrued benefits" based upon the 
deceased veteran's statutory entitlement to such benefits. 38 
U.S.C.A. § 5121. An accrued benefit is a periodic payment "to 
which [the veteran] was entitled at death under existing 
ratings or decisions, or based on evidence in the file at 
date of death and due and unpaid." Id. For a surviving spouse 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998); see Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 
1996) (An accrued benefits claim is derivative of a veteran's 
claim, i.e., the claimant's entitlement is based on the 
veteran's entitlement.).

The appellant contends that she is entitled to the 
compensation benefits to which the veteran would have been 
entitled retroactive to September 26, 1991. She contends that 
because the prior rating decision was found to be clearly and 
unmistakably erroneous, the effective date for her accrued 
benefits should be "as if the corrected decision had been 
made on the date of the reversed decision."  She cites 38 
C.F.R. § 3.105(a), which provides:

Error. Previous determinations which are 
final and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error. Where evidence establishes such 
error, the prior decision will be 
reversed or amended. For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

The appellant contends that, because the regulation provides 
that the reversal of a decision based on clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision, 
a "decision" existed at the time of the veteran's death 
authorizing retroactive compensation to the veteran. Because 
the retroactive compensation was due and unpaid to the 
veteran at the time of his death, she asserted that the full 
amount of the retroactive compensation is payable to her in 
accordance with 38 U.S.C.A. § 5121(a). 

The Board notes that 38 U.S.C.A. § 5121(a) was amended in 
January 2003 to eliminate the two-year restriction on the 
payment of accrued benefits. The revision to the statute, 
however, applies only to deaths occurring on or after the 
date of enactment, which was December 16, 2003. See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003). Because the veteran's death 
occurred in August 1999, the appellant's claim must be 
considered under the version of 38 U.S.C.A. § 5121(a) 
previously in effect, which limited eligibility for accrued 
benefits to a two-year period.

The Court interpreted this section of the statute in Bonny v. 
Principi, 16 Vet. App. 504 (2002). The facts of the case in 
Bonny are similar to the case now before the Board, with one 
very significant difference. In Bonny the veteran, who 
incurred gunshot wounds in World War II, was assigned a 30 
percent rating for the residuals of the wounds in February 
1948. In August 1995, during his lifetime, the RO determined 
that the February 1948 decision was clearly and unmistakably 
erroneous in not assigning a 50 percent rating. Five days 
after this decision was rendered, the veteran died. The RO 
awarded his surviving spouse the difference between the 
amount of compensation payable at the 30 percent rate and 
that payable at a 50 percent rate as an accrued benefit for 
the two years preceding his death. The appellant appealed, 
and asserted that she was entitled to the full compensation 
that would have been payable to the veteran retroactive to 
February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits." The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award. Bonny, 16 
Vet. App. at 507.
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also reviewed this section of the statute 
in Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004). In 
Terry the veteran, during his lifetime, claimed that a May 
1986 decision was clearly and unmistakably erroneous in 
awarding an effective date of April 14, 1986, for a total 
rating based on individual unemployability, and asserted that 
he was entitled to an effective date in April 1985. The RO 
denied that claim in July 1995, and the veteran appealed the 
decision to the Board. He died, however, in August 1997, 
prior to the Board's consideration of his appeal. His 
surviving spouse in September 1997 claimed entitlement to his 
unpaid accrued benefits for April 1985 to April 1986.

In Terry the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute. The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period. The Federal 
Circuit held, however, that when determining eligibility for 
"accrued benefits," rather than "benefits awarded but 
unpaid," the survivor is limited to a two-year period of 
eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death. The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid." In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death. The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

In the case now before the Board, the appellant asserts that 
she is entitled to the full retroactive benefits that would 
have been payable to the veteran had he lived.  In accordance 
with 38 C.F.R. § 3.400(k), the effective date for entitlement 
to service connection and assignment of a 100 percent 
disability rating based on a finding of clear and 
unmistakable error in the May 1992 rating decision would have 
been September 26, 1991. Although the appellant's eligibility 
for the retroactive benefits is derived from the veteran's 
eligibility, her eligibility for such benefits is distinct 
and separate from that of the veteran. See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996).

In determining her eligibility for such benefits, she is 
limited by the provisions of 38 U.S.C.A. § 5121(a). Because 
the finding of clear and unmistakable error in the May 1992 
rating decision was made nearly five after the veteran's 
death, and he had not been found to be entitled to 
retroactive benefits during his lifetime, there are no 
"benefits awarded but unpaid" to which the appellant might be 
entitled. Her eligibility for benefits payable on the 
veteran's death is, therefore, limited to "accrued benefits" 
and cannot exceed the benefits payable for a two- year 
period. Those benefits have already been paid to her.

For the reasons shown above the Board finds, as a matter of 
law, that the appellant is not entitled to the payment of 
accrued benefits for a period of time in excess of two years. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit or the 
lack of entitlement under the law).

Duty to Notify and Assist

The VCAA is generally applicable to all claims filed on or 
after November 9, 2000, the date of enactment. See VAOPGCPREC 
7-03. The appellant's claim for benefits was filed in October 
1999. The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA is not applicable if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence. See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001). The Court has 
also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of 
the case. See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003). In the instant case the facts are not in dispute; 
resolution of the appellant's appeal is dependent on 
interpretation of the statute pertaining to the payment of 
accrued benefits. The appellant could not submit any 
additional evidence that could potentially change the 
outcome. For these reasons the Board finds that the VCAA is 
not applicable to the appellant's claim. Factual Background


ORDER

The claim of entitlement to accrued benefits for a period of 
time in excess of two years is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


